DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9 recite “Quick Assist Technology”. Quick Assist Technology is not a term of art but appears to be a technology by Intel with revisions. It is unclear what Quick Assist Technology is and which revision would be used. For examination purposes, “Quick Assist Technology” will be interpreted as “technology”.
Claim 17 recites “one or more processors” in lines 2 and 3. It is unclear if these are the same or different processors. For examination purpose, “one or more processors” of line 3 will be read as “the one or more processors”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ananthakrishnan et al. (US 20140061064).
Regarding claim 1, Ananthakrishnan teaches
An apparatus comprising: 
an interface and (Fig. 6)
circuitry coupled to the interface, the circuitry to: (Fig. 6 (355-power control unit)
allocate a reserve power for one or more processors of an offload engine ([0012], “accelerator”), wherein the one or more processors include a first processor; ([0030], “these parameters may be referred to as reservation values and can be used to identify a minimum power budget (e.g., in terms of Watts) to be allocated to a given domain. In the described multi-domain processor, these parameters may be as follows:
Min_reserved_for_IA=amount of budget to be reserved for the core domain; and
Min_reserved_for_GT=amount of budget to be reserved for the graphics domain.”)
reserve a surplus power level for performance of at least one workload of a single type by the one or more processors of the offload engine; and (Figs. 3-5, [0012], “Furthermore, in addition to core domains and graphics domains, understand that additional domains can be present. For example, another domain can be formed of other processing units such as fixed function units, accelerators or so forth.” and [0038-39]  Pkg_budget_for_IA=Min Guarantee IA+PKG_BUDGET*IA_percentage_of_package_budget. [6]
Similarly, Pkg_budget_GT=Min Guaranteed GT+PKG_BUDGET*GT_percentage_of_package_budget. [7] 
Package budget&gt;Min reserved for IA+GT but with a non-uniform split. In this case the graphics domain receives its minimum reservation value and a portion of the budget that exceeds the sum of the minimum reservation values. The portion of budget given to the graphics domain is governed by Equation 7 listed above (and that allocated to the core domain in Equation 6). Based on the POLICY_FIRST and POLICY_SECOND values, the excess power budget can by split asymmetrically between the domains.” The budget common to IA, GT, and/or fixed function units is the surplus reserve power. It can be allocated to the processors or the fixed function unit if they require more than the minimum power allocated to them. The single type is interpreted as a fixed function, a core-intensive workload or a graphics intensive workload. Additionally, the budget can be split such that the entire “common budget”/surplus power goes to the fixed function units while the core domain receives only its minimum budget. Therefore, the fixed function units receive the entire amount of surplus power.)
in response to a request for a workload performance by the first processor, provide power to the first processor based on the reserve power for the performance of at least one workload of the single type. (claim 4, “wherein the first logic is to provide at least a first portion of the power budget to the first domain, the first portion corresponding to the first minimum reservation value.”, [0040], “furthermore how this power budget can shift between the domains based on a type of workload being executed”, [0032], “this preference can be dynamically changed based on a workload of a processor (e.g., a graphics intensive workload versus a computing intensive workload). As an example, a preference for the graphics domain can be hard mapped to first allocate to the graphics domain and then to the core domain to share the rest between core domain and graphics domain. This decision can be made based on the POLICY_FIRST and POLICY_SECOND values. For example, if POLICY_FIRST is greater than POLICY_SECOND, the preference may be to first allocate to the core domain and then allocate the remaining budget to graphics domain and so on.”)
Regarding claim 2, Ananthakrishnan teaches further comprising an offload engine comprising one or more processors and a power allocator, wherein: in response to a request for the workload performance involving power use of the first processor exceeding associated reserved power, the power allocator is to allocate additional power for the first processor from the surplus power level. (Claim 17, “wherein the power sharing logic is to dynamically allocate substantially all of the variable power budget to the first domain for a first workload, and to dynamically allocate substantially all of the variable power budget to the second domain for a second workload executed after the first workload.”, [0040], “furthermore how this power budget can shift between the domains based on a type of workload being executed”, [0033], “ if the package power budget is greater than the sum of the minimum reservation values, control passes to block 260 where the minimum reservation values can be allocated to the domains, and then any remaining package power budget can be shared according to sharing policy values. These sharing policy values may also be obtained, e.g., from the configuration registers of Table 1. As one example, these sharing values can be set at equal values such that the remaining power budget can be allocated equally amongst the two domains. However in other examples, one of the domains may have a higher policy sharing value and thus may obtain more of the available power budget.”)
Regarding claim 3, Ananthakrishnan teaches further comprising an offload engine comprising one or more processors and a power allocator, wherein the power allocator is to prioritize power allocation using the surplus power level based at least on priority of a workload. ([0045], “assuming that each core is of an independent power domain, logic 359 can calculate an available power budget for a given time interval and dynamically allocate portions of this available power budget to the different cores. Such allocations can be on equal footing, or preferenced to one or more of the domains. These allocations can thus be based on policy values for the different domains, minimum reservation values for the different domains, and preference values. In one embodiment, these preference values may be of a ranked order in which each domain is ranked according to its preference.”)
Regarding claim 4, Ananthakrishnan teaches further comprising an offload engine comprising one or more processors and a power allocator, wherein:30 AB5345-USthe power allocator is to allocate power for a second processor of the one or more processors from the surplus power level. (Fig. 3 (Case 4))
Regarding claim 5, Ananthakrishnan teaches further comprising an offload engine, wherein a total power budget allocated to the offload engine includes power reserved for the one or more processors of the offload engine and the surplus power level. (Fig. 3)
Regarding claim 10, Ananthakrishnan teaches 
A method comprising: 
receiving a power allocation comprising a surplus power, wherein the surplus power is allocated solely to perform a single type of workload; (Fig. 3-5 (Total Package Budget – GT domain portion), [0012], “Furthermore, in addition to core domains and graphics domains, understand that additional domains can be present. For example, another domain can be formed of other processing units such as fixed function units, accelerators or so forth.” and [0038-39]  Pkg_budget_for_IA=Min Guarantee IA+PKG_BUDGET*IA_percentage_of_package_budget. [6]
Similarly, Pkg_budget_GT=Min Guaranteed GT+PKG_BUDGET*GT_percentage_of_package_budget. [7] 
Package budget&gt;Min reserved for IA+GT but with a non-uniform split. In this case the graphics domain receives its minimum reservation value and a portion of the budget that exceeds the sum of the minimum reservation values. The portion of budget given to the graphics domain is governed by Equation 7 listed above (and that allocated to the core domain in Equation 6). Based on the POLICY_FIRST and POLICY_SECOND values, the excess power budget can by split asymmetrically between the domains.” The budget common to IA, GT, and/or fixed function units is the surplus reserve power. It can be allocated to the processors or the fixed function unit if they require more than the minimum power allocated to them. The single type is interpreted as a fixed function, a core-intensive workload or a graphics intensive workload. Additionally, the budget can be split such that the entire “common budget”/surplus power goes to the fixed function units while the core domain receives only its minimum budget. Therefore, the fixed function units receive the entire amount of surplus power.))
receiving a request to perform a workload; ([0012], “On workloads that utilize both one or more cores of a core domain and a graphics engine of a graphics domain”)
allocating power to a first processor ([0012], “one or more cores”) based on the power allocation, the first processor to perform a portion of the workload; and allocating power to a second processor from the surplus power, the second processor ([0012], “a graphics engine” or “fixed function units”) to perform a second portion of the workload, wherein the second portion of the workload comprises the single type of workload. (Where a workload may use both the graphics processor (second processor) or fixed function units and a core processor (first processor), when more power budget is required than the reserved/minimum allocation of power, power will be allocated from the surplus/commonly shared budget where the core processor receives only it’s minimum allocation and the second processor receives all of the common/surplus power as defined by equations 6 and 7 above. [0012], “On workloads that utilize both one or more cores of a core domain and a graphics engine of a graphics domain, embodiments may at run time dynamically re-partition how a package power budget is shared between these domains.”, [0034], “ if the package power budget is greater than the sum of the minimum reservation values, control passes to block 260 where the minimum reservation values can be allocated to the domains, and then any remaining package power budget can be shared according to sharing policy values. These sharing policy values may also be obtained, e.g., from the configuration registers of Table 1. As one example, these sharing values can be set at equal values such that the remaining power budget can be allocated equally amongst the two domains. However, in other examples, one of the domains may have a higher policy sharing value and thus may obtain more of the available power budget.”)

As to claim 17, Ananthakrishnan teaches this claim according to the reasoning provided in claim 1.
As to claim 18, Ananthakrishnan teaches this claim according to the reasoning provided in claim 2.
As to claims 16 and 19, Ananthakrishnan teaches these claims according to the reasoning provided in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 9, 12-13, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan in view of Coquerel et al. (“Boosting Performance with Intel’s QuickAssist Technology”).
Regarding claim 6, Ananthakrishnan does not teach but Coquerel teaches further comprising an offload engine, wherein the one or more processors of the offload engine are to perform one or more of: data compression (DC), a public key encryption (PKE), cipher, or authentication. (Introduction, “Intel QuickAssist Technology provides security and compression acceleration capabilities to improve performance and efficiency on Intel Architecture platforms. Server, networking, big data, and storage applications use Intel QuickAssist to offload compute-intensive operations, such as:
Symmetric cryptography functions, including cipher operations and authentication operations
Public key functions, including RSA, Diffie-Hellman, and elliptic curve cryptography,
Compression and decompression functions, including DEFLATE”)
Coquerel is cited to teach aspects of an accelerator taught by Ananthakrishnan.  Based on Coquerel, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ananthakrishnan to the QuickAssist Technology accelerator as the accelerator taught by the Ananthakrishnan.  Furthermore, being able to use the QuickAssist Technology accelerator improves on Ananthakrishnan by being able to reduce software development efforts. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “QuickAssist enables users to meet the demands of ever-increasing amounts of data, especially data with the need for encryption and compression. QuickAssist helps users ensure applications are fast, secure, and available.”, Coquerel
Regarding claim 9, Ananthakrishnan teaches further comprising an offload engine, the power allocator is to allocate power to one or more of: at least one slice to perform DC, at least one slice to perform cryptography services including PKE, at least one slice to perform cipher, and at least one slice to perform authentication. ([0012], “Furthermore, in addition to core domains and graphics domains, understand that additional domains can be present. For example, another domain can be formed of other processing units such as fixed function units, accelerators or so forth. And a still further domain can be provided for certain management agents of a processor, which can receive a fixed portion of a total power budget.”)
Ananthakrishnan teaches multiple domains including accelerators and fixed function units which can receive reserved power allocations as well as surplus power allocations but does not teach quick assist technology while Coquerel teaches
wherein the offload engine comprises Quick Assist Technology (QAT) comprising: at least one slice to perform data compression (DC), at least one slice to perform cryptography services including public key encryption 31 AB5345-US(PKE), at least one slice to perform a cipher activity, at least one slice to perform authentication, and 
(Introduction, “Intel QuickAssist Technology provides security and compression acceleration capabilities to improve performance and efficiency on Intel Architecture platforms. Server, networking, big data, and storage applications use Intel QuickAssist to offload compute-intensive operations, such as:
Symmetric cryptography functions, including cipher operations and authentication operations
Public key functions, including RSA, Diffie-Hellman, and elliptic curve cryptography,
Compression and decompression functions, including DEFLATE”)
Coquerel is cited to teach aspects of an accelerator taught by Ananthakrishnan.  Based on Coquerel, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ananthakrishnan to the QuickAssist Technology accelerator as the accelerator taught by the Ananthakrishnan.  Furthermore, being able to use the QuickAssist Technology accelerator improves on Ananthakrishnan by being able to reduce software development efforts. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “QuickAssist enables users to meet the demands of ever-increasing amounts of data, especially data with the need for encryption and compression. QuickAssist helps users ensure applications are fast, secure, and available.”, Coquerel
As to claim 12, 20-21, and 23 Ananthakrishnan and Coquerel teaches these claims according to the reasoning provided in claim 6.
As to claim 13 and 24, Ananthakrishnan and Coquerel teaches these claims according to the reasoning provided in claim 9.
As to claim 22, Ananthakrishnan and Coquerel teaches these claims according to the reasoning provided in claim 1 and 9.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan in view of Putnam et al. (US 20160299553)
Regarding claim 7, Ananthakrishnan teaches using allocating a power budget to cores, graphics engines, and other accelerators but it does not specifically teach the core offloading work to an accelerator/graphics engine but Putnam teaches further comprising an offload engine and further comprising a processor core communicatively coupled to the offload engine, wherein the processor core is to provide the request for a workload performance to the offload engine. ([0002], “Dynamic power routing can, thereby, route power away from components, such as the central processing units, that have offloaded processing to hardware accelerators, and, instead, can route such power to the hardware accelerators that can advantageously perform such processing more efficiently than the central processing units from which such processing was offloaded”)
Putnam and Ananthakrishnan are analogous art. Putnam is cited to teach power savings/allocation based on using accelerators/graphics engines.  Based on Putnam, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ananthakrishnan to offload workloads/processing to accelerators.  Furthermore, being able to offload workloads/processing to accelerators improves on Ananthakrishnan by perform processing more efficiently. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “can route such power to the hardware accelerators that can advantageously perform such processing more efficiently than the central processing units from which such processing was offloaded.”, [0002], Putnam
Regarding claim 8, Ananthakrishnan does not teach but Putnam teaches further comprising an offload engine, wherein the offload engine and the power management controller are provided in one or more of: a compute sled, data center, server, rack, or blade. (Fig. 2 (201-chassis))
Putnam and Ananthakrishnan are analogous art. Putnam is cited to teach power savings/allocation based on using accelerators/graphics engines.  Ananthakrishnan teaches but does not specifically teach a server/chassis.  Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results and based on Putnam, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ananthakrishnan to have accelerators and power managers on a chassis.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan in view of Olderdissen (US 20200026505)
Regarding claim 11, Ananthakrishnan teaches using priority to assign workloads [0026] but does not teach but Olderdissen teaches wherein a workload comprises: a service type, priority of service, source memory address, and destination memory address. ([0069], “Examples of resource usage data might also describe certain attributes of a given workload (e.g., application) such as the set of VMs associated with the workload, the network connection and data flow between the VMs (e.g., NAT rules, open ports network connections, network bandwidth requirements, Internet traffic restrictions, etc.), the workload data characteristic (e.g., number of reads and writes, change in data over time, etc.), security policy (e.g., production security, development security, encryption, etc.), and/or other workload attributes. Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between resource usage attributes 290. For example, a particular cluster might have multiple VE types which, in turn, have various CPU, memory, and storage characteristics.”, [0131], “Communications link 815 can be configured to transmit (e.g., send, receive, signal, etc.) any type of communications packets comprising any organization of data items. The data items can comprise a payload data, a destination address (e.g., a destination IP address) and a source address (e.g., a source IP address), and can include various packet processing techniques (e.g., tunneling), encodings (e.g., encryption), and/or formatting of bit fields into fixed-length blocks or into variable length fields used to populate the payload.”)
Putnam is cited to teach allocation of workloads using accelerators/graphics engines.  Ananthakrishnan teaches but does not specifically teach using workload attributes to assign workloads.  Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results and based on Putnam, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ananthakrishnan to use workload attributes to assign workloads to processors and accelerators.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan in view of Nicholson et al. (US 20170277246)

Regarding claim 14, Ananthakrishnan teaches comprising: receiving a request to perform a second workload and allocating power for a third processor to perform the second workload from the power allocation. ([0012], “On workloads that utilize both one or more cores of a core domain and a graphics engine of a graphics domain, embodiments may at run time dynamically re-partition how a package power budget is shared between these domains.  … As another example, each core can be allocated to a different domain and each of the domains can be provided with a dynamically re-partitionable amount of a power budget. Furthermore, in addition to core domains and graphics domains, understand that additional domains can be present. For example, another domain can be formed of other processing units such as fixed function units, accelerators”)
Ananthakrishnan teaches allocating power to each domain where each domain may include a different core, graphics engine, accelerator, etc... Additionally, Ananthakrishnan that surplus power may be partitioned based on workload and priority but Ananthakrishnan does not teach allocating a second workload to a third processor. Nicholson teaches a multiple processors/accelerators which get allocation workloads based off of energy efficiency.
receiving a request to perform a second workload and allocating power for a third processor ([0070], “Determining which of the alternate processors 116, 120, 124, 128 to select may be made based on power efficiency, performance, workload, etc.” [0116], “the selection module 704 selects a function from a plurality of available functions to execute the function call where each function is associated with a separate processor.” And [0117-118], “compares 902 energy consumption characteristics of a plurality of processors available for execution of a function, where each energy consumption characteristic varies as a function of function size. In one embodiment, the comparison module 702 compares 902 energy consumption characteristics. … 904, based on the size of the function, a processor from the plurality of available processors 112, 116, 120, 124, 128 with a lowest energy consumption for execution of the function and executes 906 the function on the selected processor”)
Nicholson and Ananthakrishnan are analogous art. Nicholson is cited to teach power savings/allocation based on using accelerators/graphics engines.  Based on Nicholson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ananthakrishnan to assign different workloads/processing to different processors/accelerators.  Furthermore, being able to different workloads/processing to different accelerators improves on Ananthakrishnan by performing processing more energy efficiently. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because increase energy efficiency in the system.
Regarding claim 15, Ananthakrishnan teaches determining additional power is needed by the third processor to perform the second workload and based on the second workload having a higher priority level than the workload, allocating additional power from the surplus power to the third processor and de-allocating power from the surplus power to the second processor. (Ananthakrishnan teaches that there may be multiple domains with multiple processors the power to these processors is allocated based on priority. Therefore, third processor with higher priority that second and first processors would receive have the priority to receive the surplus power first, if there was any remaining only then would the others receive an additional power allocation. [0026], “for the case of N domains over which an allocation of a package power budget is based on priority over these N domains, the following equations can be used:
BIAS x = POLICY x POLICY i [ 4 ] E domain ( x ) = E n * BIAS x [ 5 ] ##EQU00001##
Here a BIAS can be calculated for each domain x based on the policy value (x) of that domain and the sum of total policy values of all the domains, and again En is the energy budget at time instant n.” and [0052], “embodiments provide a mechanism to dynamically share the power budget between different compute components … a power budget or power headroom can be reallocated between cores and graphics engine” and [0012], “On workloads that utilize both one or more cores of a core domain and a graphics engine of a graphics domain, embodiments may at run time dynamically re-partition how a package power budget is shared between these domains.  … As another example, each core can be allocated to a different domain and each of the domains can be provided with a dynamically re-partitionable amount of a power budget. Furthermore, in addition to core domains and graphics domains, understand that additional domains can be present. For example, another domain can be formed of other processing units such as fixed function units, accelerators”)

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. The Applicant’s representative argues that Ananthakrishnan’s surplus budget is shared and therefore does not disclose “reserve a surplus power level for performance of a workload of a single type”. The Examiner respectfully disagrees.  Ananthakrishnan teaches via equations [6] and [7] above that the surplus budget may be allocated solely to the single type workload.  According to Ananthakrishnan, “Furthermore, in addition to core domains and graphics domains, understand that additional domains can be present. For example, another domain can be formed of other processing units such as fixed function units, accelerators or so forth.” (single type of workload), [0012] and paragraphs [0038-39] teach the equations which allocate the surplus budget to create the total budget.
“Pkg_budget_for_IA=Min Guarantee IA+PKG_BUDGET*IA_percentage_of_package_budget. [6]
Similarly, Pkg_budget_GT=Min Guaranteed GT+PKG_BUDGET*GT_percentage_of_package_budget. [7] 
Package budget&gt;Min reserved for IA+GT but with a non-uniform split”. All of the surplus budget can be allocated to the graphics domain or another domain such as a fixed function domain by setting the percentage of package budgets of the other domain(s) to 0.  By setting the percentage of the package budgets to zero, the graphics or fixed function domain will receive 100% of the surplus power. Therefore, the Applicant’s representatives’ arguments are not persuasive and the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
August 19, 2022


/JI H BAE/           Primary Examiner, Art Unit 2187